Citation Nr: 1604357	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  05-30 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic vascular headaches.

2.  Entitlement to service connection for partial paresis of the left VI cranial (abducens) nerve.

3.  Entitlement to service connection for late effect of traumatic brain injury (TBI).

4.  Entitlement to service connection for alcoholic polyneuropathy.

5.  Entitlement to service connection for anterior vermis syndrome with ataxia secondary to alcohol.

6.  Entitlement to service connection for cervical spine disability.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to August 1973.

Historically, a claim for service connection for headaches was previously denied by the RO in Chicago, Illinois, in April 1980; the Veteran did not appeal the denial.  In August 1991, the RO in Des Moines, Iowa, declined to reopen the previously denied claim, which was then recharacterized as a claim for head injury.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2004 rating decision in which the RO, inter alia, again declined to reopen the Veteran's claim, recharacterized as one for service connection for head trauma, and declined to reopen a claim for injury to neck vertebra.  In January 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2005.

In August 2007, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In September 2007, the Board remanded what was then characterized as a single request to reopen a claim for service connection for residuals of head trauma and neck injury to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the request to reopen (as reflected in a September 2009 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration. 

In April 2011, the Board determined that the claim for service connection for residuals of a neck injury had not been previously adjudicated, and thus this claim did not need to be reopened through the submission of new and material evidence.  This issue was thus recharacterized as an original claim for service connection for residuals of a neck injury, as reflected on the first page of this decision.  This issue was remanded to the RO, via the AMC, for adjudication on a de novo basis.

Also, in April 2011, the Board determined that new and material evidence to reopen the claim for service connection for residuals of a head trauma, claimed as headaches, had been received.  This claim was thus reopened and the claim for service connection, on the merits, was remanded to the RO, via the AMC, for further development and adjudication on a de novo basis. 

In July 2012, June 2013 and May 2014, the Board again remanded these claims to the RO, via the AMC, for further development and adjudication.  After obtaining a medical opinion after the most recent remand, the AMC continued to deny the claims (as reflected in a July 2015 SSOC) and returned these matters to the Board for further appellate consideration.

Regarding the characterization of the claims on appeal, the Veteran initially alleged service connection for residuals of a head injury claimed as headaches and a neck injury.  The January 2014 VA examiner identified multiple diagnoses interrelated to the Veteran's history of head traumas.  In May 2014, the Board remanded this claim, in part, for opinion which addressed all diagnoses rendered by the January 2014 VA examiner.  The July 2015 SSOC, while only listing two issues on appeal, considered each of the diagnoses listed on the title page.  In light of the above, the Board has recharacterized the appeal to separately include each identified medical diagnosis.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.")

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There are additional records stored electronically in Virtual VA.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Board's decision below addresses the service connection claims for posttraumatic vascular headaches and partial paresis of the left VI cranial nerve.  The remaining issues are addressed in the remand portion of the decision below and are remanded to the AOJ.  The Veteran will be notified if further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  Although a pre-existing history of posttraumatic vascular headaches and partial paresis of the left VI cranial nerve were not noted at service entry, it is established by clear and unmistakable evidence that the Veteran entered active duty with a pre-existing disability of posttraumatic vascular headaches and partial paresis of the left VI cranial nerve.
 
3.  It is not established by clear and unmistakable evidence that the Veteran's pre-existing disability of posttraumatic vascular headaches was not aggravated by or a result of active duty.

4.  It is established by clear and unmistakable evidence that the Veteran's pre-existing disability of partial paresis of the left VI cranial nerve was not aggravated by or a result of active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for posttraumatic vascular headaches are met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for partial paresis of the left VI cranial nerve are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

With respect to the claim of service connection for posttraumatic vascular headaches, the Board grants this claim in full.  As such, any error in the duty to notify or the duty to assist has been rendered harmless error and need not be discussed.

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ; here the RO.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

With respect to the claim of service connection for partial paresis of the left VI cranial nerve, this claim arose from the Veteran's allegation of residuals of a head injury which is part and parcel of his service connection claims for posttraumatic vascular headaches and residuals of a neck injury.  The Veteran submitted these claims in April 2004, at which time the AOJ incorrectly informed the Veteran that he had filed an application to reopen a prior final denial for residuals of a neck injury in an April 2004 pre-rating letter.  However, an April 2011 Board decision (cited above) identified this as an original service connection claim.  The Board notes that the April 2004 pre-rating letter did provide pertinent notice to the Veteran of the general service connection requirements - an injury in military service or a disease which began in or was made worse during military service, or that there was an event in service which caused injury or disease; a current physical or medical disability; and a relationship between the current disability and an injury, disease or event in military service or, in certain circumstances, that such disease or disability qualifies for an automatic presumption of service connection.  This letter informed the Veteran what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.

Thereafter, an August 2012 post-adjudication AOJ letter provided fully compliant VCAA content notice by advising the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

While the August 2012 letter was issued after the initial December 2004 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The United States Court of Appeals for Veterans Claims (Court) has also held that the issuance of an SOC could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the August 2012 letter was issued, the Veteran's claims were readjudicated in February 2013, March 2014 and July 2015 supplemental SSOCs.  The diagnosis of partial paresis of the left VI cranial nerve was addressed in the July 2015 SSOC.  Thus, the Board finds that the VCAA notice requirements have been met for this claim and, therefore, any defect with respect to the timing of the VCAA notice has been cured.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file includes service treatment records (STRs).  In this case, the Veteran has asserted that he had been hospitalized in service for several weeks following a head injury.  In July 2012, the Board remanded the appeal, in part, to search for hospitalization records directly with the Naval Hospital at Camp Lejeune, North Carolina.  In January 2013, the National Personnel Records Center (NPRC) informed the AOJ that there were no hospitalization records for an alleged head trauma.  However, the NPRC did provide extensive hospitalization records pertaining to a right inguinal hernia surgery performed at Camp Lejeune in September 1972.

The Board observes that, in situations where STRs appear to be missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is also no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

The Board notes that, when asked about a prior history of hospital admissions during an August 25, 1972, admission at Camp Lejeune for right inguinal hernia surgery, the Veteran only identified a pre-service history of hospitalization for a tonsillectomy.  He was released from this hospitalization on September 5, 1972.  A September 11, 1972, ophthalmology consultation recorded the Veteran's history of being struck on his head "2 wks ago" - which would pertain to the time period contemporaneous in time to his August 1972 hospitalization.  At that time, he did not report being hospitalized for a head injury.  

Thereafter, during a VA hospitalization in December 1974, the Veteran reported having intermittent supra-orbital headaches since being beaten up by military police (MPs) in September 1972.  He reported being worked up extensively in September 1972 and being placed on Valium and talwin.  On his original application for service-connected benefits in June 1979, the Veteran identified treatment for a head injury in "Aug Sept 1972" at Camp Lejeune Base Hospital.  See VA Form 21-526 (Veteran's Application for Compensation or Pension) received June 1979.  At his initial VA examination in March 1980, the Veteran reported treatment for multiple injuries, including a bruised kidney and migraine headaches, from June 1972 to March 1973.  At that time, he described being hit in the head with blackjacks in July 1972 while being stationed at Camp Lejeune.  He did not report a hospitalization for this injury.

Overall, the Board finds that VA has obtained all available STRs.  In this respect, the Veteran's own assertions in service reflect no hospitalizations prior to August 1972 and the NPRC was able to obtain extensive hospitalization records from Camp Lejeune from August 1972 to September 1972.  In service, the Veteran reported that his head injury occurred in approximately September 1972.  The Veteran's first recorded recollection of in-service events after service, documented in a December 1974 VA hospitalization record, indicated that he incurred his head injury in September 1972 and underwent evaluations for this injury in September 1972 - which is consistent with the recorded history in the STRs.  The Board finds no information in the STRs, to include the Medical Board reports, which suggests that the Veteran was hospitalized for head trauma prior to September 1972.  The Board further notes that, by letter dated February 2013, VA informed the Veteran of the inability to obtain the claimed hospitalization records for head trauma a Camp Lejeune.  

Thus, overall, the Board notes that the Veteran's recollection of being hospitalized for a head injury in service appears pertain to his extensive evaluations for his postvascular headaches beginning in September 1972.  His own statements in service and contemporaneous to service discharge reflect that his head injury occurred in approximately September 1972 at or around the time he had been hospitalized for right inguinal hernia surgery, at which time he denied any prior hospitalizations.  His recollections of a hospitalization prior to September 1972 are not consistent with this recorded history and, as such, the Board places greater probative value to his statements during and immediately after service.  Thus, the Board is of the opinion that there is no credible evidence of record that STRs are missing.  In any event, the Board finds that VA has satisfied its duty to assist the Veteran in searching for claimed missing STRs and satisfied its duty to inform the Veteran of its inability to obtain the claimed missing STRs.

The Board also finds that the AOJ has obtained all available VA treatment records at multiple facilities, including the Hines VA Hospital (VAH) beginning in 1974.  In July 2013, the AOJ received notice that the Kansas City VA Medical Center (VAMC) had no additional records of treatment (other than those already of record).  In December 2008, the Social Security Administration (SSA) informed the AOJ that they did not have any medical records on file.  Notably, in May 2005, the Veteran informed a VA clinician that his SSA disability benefits had been stopped due to a determination that he was capable of working.  Otherwise, during the appeal period, there are no outstanding requests to obtain any additional private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  As reflected in multiple Board remand orders, the AOJ has had difficulty in obtaining adequate VA opinion based upon the legal standards applicable to the claims.  Ultimately, a July 2015 VA examiner provided an opinion on the posttraumatic vascular headache and partial paresis of the left VI cranial nerve diagnoses which is fully responsive to the questions posed by the Board's prior remand directives and provides an adequate rationale for all conclusions reached.  The Veteran and his representative have not maintained that the July 2015 VA examination report or opinion provided for the record is inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Therefore, the Board finds that the July 2015 VA opinion is adequate for rating purposes.

In sum, the Board finds that no additional AOJ action to further develop the record in connection with the service connection claims being decided on appeal, prior to appellate consideration, is required.

As regards the September 2007 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board hearing was legally sufficient.

Here, during the September 2007 hearing, the undersigned Veterans Law Judge identified the issues certified for appeal.  Also, information was solicited regarding the circumstances of the Veteran's claimed head injury and residuals.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  While the submission of specific additional evidence was not explicitly suggested, the hearing discussion did reveal the Veteran's claimed history of treatment which led to the Board directly requesting the claimed hospitalization records at Camp Lejeune and did not reveal any further evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that any existing, relevant evidence had been overlooked.  Additionally, any potential hearing defects were cured by review of the extensive evidentiary record, the Board's subsequent rephrasing of the issues on appeal, and the Board's further evidentiary development for additional STRs, SSA records and VA treatment records as well as obtaining medical opinion.

The Board has previously remanded this appeal in September 2007, April 2011, July 2012, June 2013 and May 2014.  In response, the AOJ provided the Veteran a February 2008 letter complying with requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)); provided a February 2009 letter regarding an allegation of clear and unmistakable error (CUE); provided additional duty to assist letters in April 2011, August 2012, July 2013 and July 2014; conducted a direct search for treatment records at the Naval Hospital at Camp Lejeune; obtained a December 2008 response from SSA indicating that no records were available; obtained updated VA treatment records from the Kansas City and Fayetteville VA Medical Centers (VAMCs), including a response from the Kansas City VAMC of no further records in July 2013; and ultimately obtained an adequate VA opinion in July 2015.  Thus, the Board is satisfied that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc, 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran's essential contention is that he suffered head and neck injuries when he was beaten up by MPs during service.  He contends that his diagnosed posttraumatic vascular headaches and partial paresis of the left VI cranial nerve disabilities resulted from this alleged in-service event.  As the same evidence is pertinent to both diagnoses stemming from the in-service head injury, the Board addresses these claims with discussion of one evidence section.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A. § 1153 as follows:

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.

Id. at 1096.

In deciding whether a condition preexisted service, the Board must consider the veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

To be eligible for disability compensation, however, it is not enough for a Veteran to show that he incurred a disease or injury while in service; he must also show that he has a present disability and that there is a nexus between that disability and his in-service injury or disease.  Stover v. Mansfield, 21 Vet. App. 485, 490-93 (2007); Shedden, 381 F.3d at 1167. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Briefly summarized, the Veteran's February 1972 service entrance examination noted that his head, spine and neurologic system were normal upon entrance into service.  His STRs reflect that he was hospitalized on August 25, 1972, due to a right inguinal hernia.  At that time, he reported occasional episodes of double vision over the last 1 to 2 months and "seldom" having headaches - which were associated with a stuffy nose.  He further described forgetfulness and sloppy writing for the past 11/2 years.  He reported a "low back" injury 10 months previous.  He indicated only having one prior hospitalization in November 1971 for a tonsillectomy.  At that time, physical examination resulted in diagnoses of right inguinal hernia and chronic rhinitis.  The spine was described as straight with no paraspinal muscle spasm, but mild mid-lumbar tenderness on percussion.  The Veteran underwent right inguinal surgery, and was discharged on September 5, 1972.

On September 11, 1972, the Veteran was referred to an ophthalmologist due to his report of blurred vision and double vision (diplopia) since November 1971, when he struck his head.  He had not been rendered unconscious.  He further reported hitting his head two weeks previous followed by 4 episodes of blurred and double vision.  He also described headaches.  The ophthalmologist offered an impression of probable partial paresis of cranial nerve VI secondary (2°) trauma.

A September 13, 1972, neurology consultation recorded a similar history of the Veteran hitting the top of his head over a stairway before Thanksgiving 1971.  He had been dazed temporarily, but had no loss of consciousness (L.O.C.).  He reported that, since that time, he had experienced approximately 6 episodes of double vision which lasted from seconds to minutes.  He had more frequent episodes of blurred vision for short periods of time which were occasionally, but not necessarily associated with, right fronto-temporal headache.  These symptoms worsened with activity.  The Veteran's last episode of visual trouble occurred shortly after his hernia repair.  The neurologist offered initial impressions of visual disturbance post-head trauma, post-traumatic headaches, doubt aneurysm and normal neurologic examination.  A subsequently performed electroencephalogram (EEG) was interpreted as within normal limits for the Veteran's age.

An October 1972 neurology consultation reflected the Veteran's report that his diplopia had resolved, but that he had experienced orthostatic dizziness and almost daily, throbbing frontal headaches (HA).  It was noted that an x-ray showed some calcification (probable dural).  The examiner offered an impression of post-traumatic vascular headache and prescribed Tegretol.

Thereafter, the Veteran reported some continued double vision and he was placed on limited duty due to headaches.  A December 1972 neurology consultation reported the Veteran to have a history of dizziness and VI cranial nerve weakness possibly representing a small brain stem injury.  The examiner recommended the Veteran be discharged with a diagnosis of post-concussion headaches which existed prior to service (EPTE). 

A January 1973 Report of Medical Board from the Naval Hospital at Camp Lejeune, North Carolina, reflects that the Veteran reported having suffered a head injury prior to his entry into service.  Specifically, he reported striking the top of his head on the ceiling over a stairway in late November 1971.  He was temporarily dazed, but did not lose consciousness.  Since that time, he had experienced short, frequent episodes of blurred vision, at least six episodes of diplopia lasting from seconds to minutes, and frequent throbbing right frontotemporal headaches.  It was noted that skull x-rays revealed a round, flat calcific density in the left frontal regions.  Stereo left lateral views showed that the calcification was within the substance of the left parietal bone which probably represented a bone island.  A conference of staff neurologists and psychiatrists determined that the Veteran's appropriate diagnosis was posttraumatic headaches.  The Medical Board Report Cover Sheet indicated that the Veteran's posttraumatic headaches existed prior to service and was "NOT AGGRAVATED BY SERVICE."

An April 1973 neurology note reflected that the Veteran's headaches were adequately controlled with Propanol and Valium.  It was noted that the Veteran required a medical discharge for "EPTE, aggravated." 

A subsequent July 1973 Medical Board Report provided a diagnosis of "POST-TRAUMATIC HEADACHES, existed prior to enlistment, aggravated by a period of active duty."  The Veteran was deemed unfit for further military duty.  The Medical Board Report Cover Sheet indicated that the Veteran's posttraumatic, vascular headaches "EPTE - AGGRAVATED BY SERVICE."

Post-service medical evidence includes a December 1974 hospitalization record from the Hines VAH indicating that the Veteran reported having intermittent supra-orbital headaches since being beaten up by MPs in September 1972.  He described being worked up extensively in September 1972 and being placed on Valium and talwin.  He had a recent history of tinnitus after taking aspirin.  A history obtained by the Veteran's father indicated that the Veteran was addicted to marijuana and heroin, which he began using in service.  A general physical and radiological examination during this hospitalization was within normal limits.  An EEG showed excessive artifacts with possible left temporal slowing.  The Veteran was given discharge diagnoses of tension headache and drug addiction.

In June 1979, the Veteran was admitted to the Hines VAH as a result of gross hematuria secondary to left flank trauma which he sustained in a fist fight.  Later that month, the Veteran filed a VA Form 21-526 (Veteran's Application for Compensation or Pension) "Head Injury - Migraine Headaches" treated in service "Aug Sept 1972."

On his initial VA examination in March 1980, the Veteran alleged having incurred migraine headaches and a bruised kidney during active service.  He reported treatment for multiple injuries and migraine headaches at Camp Lejeune from June 1972 to March 1973 as well as migraine headaches and a bruised kidney at the Hines VAH in February 1974.  On interview, that the Veteran stated that, while stationed at Camp Lejeune in July 1972, he was hit over the head with blackjacks by division MPs.  He had experienced headaches, which occurred when under tension, since this injury.  He took Tylenol to treat his headaches which, while not relieving his headaches, did relieve some of the pressure.  He began drinking at 19 years of age, and drank on average one case of beer and one quart of whiskey per week.  He also used marijuana and downers.  The examiner offered a diagnosis of psychophysiological musculoskeletal disorder manifested by tension headaches, and commented that there were insufficient findings and symptoms to support a diagnosis of posttraumatic vascular headaches, which was the in-service diagnosis.  The examiner also certified that the Veteran did not experience migraine headaches.

A June 1989 VA clinic record included the Veteran's report of incurring a concussion and right kidney injury as a result of being beaten by MPs in service.

In pertinent part, the Veteran was hospitalized for substance abuse at the Iowa City VAMC in February 1991.  He described a 17-year history of alcohol abuse with black outs and withdrawal seizures.  The examiner indicated that the Veteran's excuse for drinking "is that he often starts to drink when he sees something that reminds him of one of his wives."  The Veteran also reported a history of drug use which included LSD, cocaine and intravenous (IV) drugs.  At this time, he reported left arm pain and tingling.  A magnetic resonance imaging (MRI) scan showed disc herniation at the C5-6 and C6-7 levels.  Another Iowa City VAMC hospitalization, in March 1991, included the Veteran's report of the onset of numbness and tingling sensation of both hands and the left arm in January 1991.  At this time, he reported first drinking at the age of 13 with regular use at age 16 or 17.  He currently drank one-fifth of schnapps per day and described being in many fights in bars stating "and that is how I lost [my] teeth."

In April 1991, the Veteran underwent anterior cervical fusion with diskectomy at C6-C7 at the Iowa VAMC.  At this time, he reported a "several month history" of neck pain with pain and paresthesias radiating to his left arm.  He denied a previous trauma history.  His discharge diagnoses included alcohol dependence, history of polysubstance abuse, history of cannabis use and antisocial personality traits.

Thereafter, the Veteran's medical records reflect continuing treatment for headaches, substance abuse and neck pain.  He underwent a second neck surgery in February 1992.  In April 1997, he was treated for alcoholic liver disease with secondary portal hypertension and dyspnea.  At this time, the Veteran described alcohol abuse consisting of a six pack with a pint of gin daily.  His mother asserted that, to be more accurate, the Veteran drank double or triple this amount.  The Veteran reported that his neck pain was secondary to neck surgery in 1991 and 1992.

A May 2004 VA psychiatric outpatient clinic consultation included the Veteran's report of recurrent thoughts about being beaten by MPs in service, which required a hospitalization "for many weeks."  Notably, he reported a history of antisocial behavior stating "I lied all my life.  I have done stupid things all my life."

An August 2004 VA general medical examination did not reflect any complaint of blurred or double vision, and reflected that cranial nerves II through XII were grossly intact.  An August 2004 VA mental disorders examination, which was conducted without review of the claims file, provided diagnoses of major depression and alcohol dependence.  The Veteran described his major medical difficulty as "chronic pain due to service-connected injuries to his neck and head."  The examiner stated that, "[i]n my opinion, the [Veteran's] alcohol dependence is secondary and is a result of and an attempt to self-medicate his more primary diagnosis of pain and depression."

A May 2005 VA treatment record reflected the Veteran's report that his first drink and use of cannabis occurred at the age of 12 while another visit that same month reflected a history of drinking which started at the age of 16.  He described increased alcohol use during service.  He also experimented with many substances, to include mescaline, acid and IV heroin in the 1960s-70s.

An October 2006 VA treatment record included the Veteran's report of being hit on the head with a hammer during a robbery in November 2005.  At a February 2007 eye consultation, the Veteran reported near and distance vision problems, but did not report blurred or double vision problems.  No abnormality of cranial nerve VI was noted.  In March 2007, he sustained a cervical fracture.  In May 2009, the Veteran reported that he started drinking at age 14 and only had three periods of sobriety since, including two months in boot camp.  He reported that he "just started drinking again for no reason."  At that time, he demonstrated bilateral lower extremity weakness (BLE) with ataxic gait and spasticity in the lower extremities.  A neurology consultation indicated that examination findings were consistent with possible chronic sensorimotor distal polyneuropathy due to chronic alcohol abuse.  Following diagnostic studies, the VA neurologist diagnosed the Veteran with anterior vermis syndrome secondary to alcohol, alcoholic polyneuropathy, and old cervical contusion with front and back fusions.  At this time, the Veteran reported being struck in the head with a hammer during a home robbery.

The record reflects that multiple VA opinions have been obtained as part of the development on appeal.  In June 2011, the Veteran underwent VA Compensation and Pension (C&P) examination with benefit of review of the claims file.  The examination report references the STRs circumstances as well as the Veteran's report in VA clinic records regarding the onset of drinking prior to service.  The Veteran additionally reported that, after his neck surgery in 1991, he reinjured his neck falling off a ladder and additionally incurred a cervical fracture in 2007.  The examiner also referenced the Veteran's reported histories of head traumas.  The VA examiner provided diagnoses of frontotemporal headaches, alcoholic ataxia, temporary left VI nerve paresis causing blurring of vision for short periods of time and multiple episodes of diplopia lasting from seconds to minutes, and alcoholic neuropathy.  The examiner opined that the Veteran had head and neck trauma which pre-existed service with the same symptoms reported during service.  The examiner then commented that the Veteran had multiple far more severe bouts of head and neck trauma via his continuous drinking behavior with multiple altercations resulting in multiple neck surgeries 20 years post-service.  The examiner indicated that the Veteran's left VI nerve paresis was temporary in nature, had resolved prior to service, and was not presently symptomatic.

In a statement received in March 2012, the Veteran denied having posttraumatic headaches prior to service, and asserted that his headaches began after being beaten by MPs at Camp Lejeune.  He described being hospitalized for almost three weeks after the beating, and placed on light duty for many months following his hospitalization.  He also asserted that his chronic headaches contributed to his alcoholism and drug use, and that his substance abuse contributed to his long string of altercations with the exception of a robbery where he was beaten with a hammer.

A January 2014 VA C&P examination report, which was based upon review of the claims file, provided diagnoses of chronic posttraumatic headaches, status post cervical fracture, alcoholic polyneuropathy, late effect of TBI, anterior vermis syndrome with ataxia secondary to alcohol, probable cervical radiculopathy and temporary left abducens nerve injury.  In pertinent part, the examiner opined that it was less likely than not that the Veteran's diagnoses of chronic posttraumatic headaches, status post cervical fracture, alcoholic polyneuropathy, late effect of TBI, anterior vermis syndrome with ataxia secondary to alcohol, probable cervical radiculopathy and temporary left abducens nerve injury were due to or the result of service.  The examiner indicated that the Veteran's first report of head trauma was prior to service, that his left abducens injury was temporary in nature, that his cervical fracture occurred after service, that his various head traumas occurred prior to or after service, that his anterior vermis syndrome and alcoholic polyneuropathy was alcohol-related with use which began prior to service and that his cervical traumas were the result of numerous alcohol-related altercations.

In an addendum opinion dated March 2015, the January 2014 C&P examiner opined that the Veteran's chronic posttraumatic headaches clearly existed prior to enlistment and was not aggravated by events in service.  The examiner indicated that the Veteran's only trauma in service was "sustained in an altercation, which is why he was not service connected for it."  The examiner attributed the Veteran's cervical fracture to a falling injury in 2007.  The examiner also attributed the Veteran's alcoholic polyneuropathy, late of effect of TBI and anterior vermis syndrome with ataxia to alcohol abuse which began prior to service, wherein he was having numerous blackouts, and continued drinking since service.  Finally, the examiner found that the Veteran had an apparent temporary left abducens nerve paresis which was present prior to diagnosis in September 1972, as represented by his reports of several episodes of blurred vision or double vision since November 1971.  It was noted that alcohol could cause pseudoabducen's palsy as part of intoxication, that repeat eye consults did not show this finding, and that skull films were negative.

In another addendum opinion in May 2015, the January 2014 C&P examiner opined that the Veteran's chronic posttraumatic headaches, late effects of TBI, and temporary left abducens nerve injury clearly and unmistakably existed prior to service and were clearly and unmistakably not aggravated during military service.  The rationale from the prior opinions remained the same.

The AOJ obtained another VA C&P examiner opinion, from a different C&P examiner, in July 2015.  This examination report reflects an extensive review of the evidentiary history including the opinions from the January 2014 VA C&P examiner.  Following review of the claims file, the July 2015 VA C&P examiner, in pertinent part, provided the following opinions with rationale:

It is my medical opinion, not in agreeance with previous examiner, that the Veteran's claimed disability of post traumatic headaches, diagnosed as post traumatic, vascular headaches, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event, or illness.

It is my medical opinion, that the Veteran's disability of partial paresis left VI cranial nerve (abducens) secondary to trauma, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.

It is my medical opinion that the Veteran's diagnosed disabilities of status post cervical fracture; late effect of traumatic brain injury; alcoholic polyneuropathy; anterior vermis syndrome with ataxia secondary to alcohol; and probable cervical radiculopathy, which were found not to have clearly and unmistakably existed prior to service, less likely than not (less than 50 percent probability) are related to the Veteran's military service.

Rationale:
Review of STRs show that the Veteran entered military service without history or clinical finding of disability as documented in his admittedly nearly illegible Enlistment physical dated 5/1/1972.

Veteran's statement in support of claim dated 3/23/2012 in which he states:

"I never had post traumatic headaches prior to my enlistment in the Marine Corps, those headaches began after I took the beating from the Division MPs at Camp Lejeune, NC.  I was in the hospital for almost three weeks after that beating and placed on light duty for many months following hospitalization.  That does not indicate that I was dazed temporarily.  I was severely injured by that beating.  My discharge took the form of a Lieutenant accosting my while I was on the way to division headquarters to speak to the commander about the MP beating I had suffered.  The Lieutenant unceremoniously handed my discharge papers and told me "Here is your discharge.  You are gone. Get out of here".  I left the Camp. I agree that I have been a long-time alcoholic and drug user.  My chronic headaches contributed to both the alcoholism and the drug use.  The alcoholism and drug use contributed to my long string of altercations - with the exception of the robbery.  I was the one being robbed and took a beating with a hammer at that time."

During the Veteran's active military service he presented to the surgery clinic on 9/11/1972 with complaints of blurred vision and double vision since November 1971 - struck on head - not unconscious.  Provisional diagnosis dizziness, blurred vision; headache.  Veteran was referred to neurology, ophthalmology, and neurosurgery for evaluation.  Ophthalmology evaluation dated 9/13/1972 diagnosed a probable partial paresis left VI cranial nerve (abducens) secondary to trauma.  Will clear in time in all probability.  Follow-up 12/6/1972 negative red lens. No residual paresis.  The Veteran's on-going evaluation eventually resulting in a Medical Board on 1/15/1973 for primary diagnosis of post traumatic headaches.  Returned to organization for 6 months limited duty with no strenuous activity or activity where sudden loss of consciousness might endanger himself or others.  History: "The events leading to the patient's neurological evaluation are essentially as follows: In late November of 1971, the patient struck the top of his head on the ceiling over a stairway.  There was no loss of consciousness, but the patient was dazed temporarily.  Since that time, the patient has had frequent episodes of blurring of his vision for short periods of time.  On at least six occasions, he has experienced diplopia lasting from seconds to minutes, with one image oblique to the other.  The patient has also had frequent throbbing, right frontotemporal headaches made worse with activity and relieved somewhat by lying down... After an adequate period of observation, evaluation and treatment, a conference of staff neurologists and psychiatrists reviewed the available records and current findings and agreed that the following diagnosis is appropriate: POST TRAUMATIC HEADACHES.  The Medical Board agrees with the above findings and diagnosis and recommends a six month period of limited duty to consist of limited duty only.  Medical Board with Cover Sheet dated 7/13/1973 for post traumatic, vascular headaches.  Found unfit for further military service in the U.S.M.C. as a result of physical disability, that the physical disability did exist prior to entry into service and was aggravated by a period of active duty.  It is recommended that the patient's case be referred to the Physical Evaluation Board for final disposition.

Review of STRs during the Veteran's active duty do not contain evidence of the Veteran being evaluated for complaints or injuries of the cervical spine, thoracolumbar spine, or fitness for duty related to alcohol or marijuana use.

In the Veteran's VA Neurology Consult dated 5/26/2009 completed by Jagjivan R. Mehta, M.D., the Veteran history of present illness noted: "multiple medical problems including alcohol dependence who was admitted here on 5/13/09 as transfer from St. John's.  He was admitted there on 5/8 with abdominal pain, N&V and diarrhea, and multiple electrolytes abnormalities as patient has been drinking heavily.  He was treated with ETOH withdrawal protocol.  The patient today reported symptoms of paresthesia below knees bilaterally and burning and pin and needle sensation on his feet which is gradually worsening for the past 10 years and he has developed gait disturbances.  He ambulates with walker at home.  The patient admitted drinking 12-18 beers daily.  He has persistent chronic neck pain s/p neck surgery x3 and FUSION AT C5-C6 AND C7.  The neck pain radiates down to his upper extremities and often experiences paresthesia in his hands and fingers.  He has also developed low back pain which worsens with ambulation.  MRI brain showed no intracranial abnormalities." Based upon history, exam and review of imaging, Dr. Mehta's impression was: "The neurological examination is consistent with possible chronic sensorimotor distal polyneuropathy with etiology of chronic alcohol abuse. .. Among the most prevalent neurologic syndromes in alcoholism is a distal, predominantly sensory or sensorimotor polyneuropathy

In the Veteran's VA Neurosurgery Consult dated 5/29/2009 completed by Vincent B. Runnels, M.D., who noted the Veteran's provided history: "The patient is a 54-year-old chronic alcoholic who comes in with tremendous problems walking.  Numbness in his legs, loss of balance to the point that he can only walk with a walker.  He has several other symptoms including low back pain radiating down his legs, right greater than left.  His problems really began in the military when he started drinking.  He had been smoking heavily even before. He is 35% service-connected.  Said he was at Camp Lejeune walking home and a companion was smoking pot and got into it with the MPs and was struck over the head.  This led to his discharge.  Many years later he ended up having anterior and posterior neck operations.  He says the bone graft fell out twice.  He did not know that he had a posterior incision.  Really did not have a lot of recollection.  His balance has been poor ever since... Two years ago he got hit in the head with a hammer when he was robbed at his house.  He has had progressive weakness of his lower extremities and numbness particularly in the bottom of his feet.  He drinks up to 12-18 cans of beer a day and sometimes a fifth of scotch a week... He said his legs just do not work right.  His balance is bad and he has severe pain, right more than left for two years.  For a while he could not move his legs.  He has been here three days now.  He has had four MRIs, the brain, neck, thoracic and lumbar.  He has been on vitamins.  He gets around in a wheelchair.  He would fall if trying to walk unaided and would fall without the wheelchair... His neck hurts to turn it well.  He points out the spinous process of C7 as being the worst pain.  It was six months after his first neck operation and was climbing a ladder; he looked up and felt a terrible pain in his neck and fell off the ladder and that is when the bone graft first fell out... His lumber revealed a herniated disk on the right paramedian location and stenosis at 4-5.  He had some small disk bulges on the thoracic spine not compressing the cord and some 3-4 arthritis in his neck, again not compressing the cord and the old cord signal noted...His neck was operated in 1991, 1992 and 1998." Dr. Runnels summarized: "I think he has an anterior vermis syndrome secondary to alcohol and alcoholic polyneuropathy.  An old cervical contusion with front and back fusions.  We will see this better on some plain films.  It looks like he may have a cage in anteriorly and a herniated disk at L5-S1 and right paramedian and spinal stenosis at 4-5."

In the Spine and TBI C&P Examination dated 6/1/2011 completed by Shirin R. Desilva, M.D., the examiner diagnosed the Veteran with residuals of multiple bouts of head trauma and residuals of neck trauma.  The examiner notes: "The major problem appears to be the Veteran's chronic longstanding alcoholism which seems to have caused him to get into multiple altercations which have resulted in head and neck trauma with memory loss; decreased concentration; inappropriate behavior; poor social interactions; difficulty following instructions; pain.  Additionally, pain, easy fatigue, and weakness due to his multiple neck injuries.  The Examiner opined that: "It is LESS LIKELY THAN NOT that the veteran's late effects of traumatic brain injury are due to or the result of his time in service", with rationale that: "The veteran's various head traumas appear to either have occurred before or after service or have been the result of his numerous bar fights and altercations.  The examiner opined that the Veteran's diagnosis of status post cervical fracture was not related to events in service with rationale: "He sustained this injury in a fall in 2007"

In the C&P Examination dated 1/17/2014 completed by Shirin R. Desilva, M.D., the Veteran was diagnosed with Chronic post traumatic headaches; S/P Cervical fracture; Alcoholic polyneuropathy; Late effect of traumatic brain injury; Anterior vermis syndrome with ataxia secondary to alcohol; Probable cervical radiculopathy; and temporary left abducens (Cranial nerve VI) nerve injury, with medical opinions for these diagnoses.

In the most recent C&P Examination dated 2/12/2015 completed by Shirin R. Desilva, M.D., the Veteran was again diagnosed with Chronic post traumatic headaches; S/P Cervical fracture; Alcoholic polyneuropathy; Late effect of traumatic brain injury; Anterior vermis syndrome with ataxia secondary to alcohol; Probable cervical radiculopathy; and temporary left abducens (Cranial nerve VI) nerve injury with medical opinions for these diagnoses.

In summary, the Veteran entered military service without evidence of pre-existing disabilities on his Enlistment physical dated 5/1/1972.  However, early on, during his active military service he presented to the surgery clinic on 9/11/1972 with complaints of headache, blurred vision and double vision since November 1971, prior to service, when he was struck on the head without loss of consciousness.  Veteran was referred to neurology, ophthalmology, and neurosurgery for evaluation.  On 9/13/1972 Ophthalmology had diagnosed the blurred and double vision as partial paresis left VI cranial nerve (abducens) secondary to trauma.  Will clear in time in all probability."  This partial paresis of the VI (abducens) cranial nerve was followed to resolution on 12/6/1972.  The Veteran's on-going evaluation eventually resulted in a Medical Board dated 1/15/1973 for primary diagnosis of post traumatic headaches with history: "The events leading to the patient's neurological evaluation are essentially as follows: In late November of 1971, the patient struck the top of his head on the ceiling over a stairway.  There was no loss of consciousness, but the patient was dazed temporarily.  Since that time, the patient has had frequent episodes of blurring of his vision for short periods of time.  On at least six occasions, he has experienced diplopia lasting from seconds to minutes, with one image oblique to the other.  After six months, on 7/13/1973 a second Medical Board was performed for post traumatic, vascular headaches.  The Veteran was found unfit for further military service in the U.S.M.C. as a result of physical disability, that the physical disability did exist prior to entry into service and was aggravated by a period of active duty.  It is recommended that the patient's case be referred to the Physical Evaluation Board for final disposition.  The remainder of the Veteran's diagnoses developed after his military service as a consequence of alcoholism and are NOT associated with the Veteran's post traumatic, vascular headaches, to include status post cervical fracture; late effect of traumatic brain injury; alcoholic polyneuropathy; anterior vermis syndrome with ataxia secondary to alcohol; and probable cervical radiculopathy.

(emphasis original).

A.  Posttraumatic headaches

The record reflects that the Veteran entered active service without a pre-existing disability of posttraumatic headaches noted.  As such, the Veteran is presumed to have entered active service in sound condition.  38 U.S.C.A. § 1111.  The Veteran's own statements in service reflect a history of head injury in approximately November 1971, prior to service, followed by recurrent symptoms of blurred and double vision.  The military physicians concluded that posttraumatic headaches preexisted service, and the May and June 2015 VA examiners concluded that clear and unmistakable evidence establishes that posttraumatic headaches preexisted service.

However, with respect to the issue of whether the Veteran's preexisting posttraumatic headaches were aggravated during service, the record reflects opinions for and against the claim.  The initial Medical Board Reports during service indicated an assessment that posttraumatic vascular headaches preexisted service and were not aggravated during service.  The final Medical Board Report indicated a determination that the posttraumatic vascular headaches were aggravated during service.

In a May 2015 addendum opinion (obtained after several inadequate opinions), a VA examiner opined that the Veteran's chronic posttraumatic headache disorder clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated during military service.  In so opining, the examiner focused on the Veteran's substance abuse which began at age 12, his numerous fights before, during and after service, and stated that the "only trauma in service was sustained in an altercation, which is why he was not service connected for it."

On the other hand, a VA examiner in July 2015 agreed with the May 2015 VA examiner's assessment that the Veteran's posttraumatic headaches clearly and unmistakably existed prior to service, but disagreed with the opinion of the May 2015 examiner to the extent that the July 2015 VA examiner found that the posttraumatic vascular headaches were aggravated beyond the normal progression during service.   In so finding, this examiner highlighted the July 1972 Medical Board Report which found that the Veteran's posttraumatic headaches were aggravated during active service.

Thus, on the dispositive issue of whether clear and unmistakable evidence establishes that the Veteran's posttraumatic vascular headache disorder was not aggravated during active service, the Board finds conflicting opinions in service and after service.  As clarified by Court opinion, the evidence must be "undebatable" that the headache disorder was not aggravated during service.  Given the conflicting opinions, the Board cannot conclude that it is undebatable that the Veteran's posttraumatic vascular headache disorder was not aggravated during service.  As such, the Board concludes that the criteria for establishing service connection for posttraumatic vascular headaches have been met.  The claim of entitlement to service connection for posttraumatic vascular headaches, therefore, is granted.

B.  Partial paresis left VI cranial (abducens) nerve

The record reflects that the Veteran entered active service without a pre-existing disability of partial paresis of the left VI cranial nerve noted.  As such, the Veteran is presumed to have entered active service in sound condition.  38 U.S.C.A. § 1111.  The Veteran's own statements in service reflect a history of head injury in approximately November 1971, prior to service, followed by recurrent symptoms of blurred and double vision - which led to the diagnosis of partial paresis of the left VI cranial nerve.  

Here, the Veteran denies a pre-service history of headaches but he does not specifically deny a pre-service history of episodic blurred and double vision.  To the extent that he denies a pre-service history of episodic blurred and double vision, the Board places greater probative weight to his statements to military examiners in service which were made contemporaneous in time to the onset of his symptoms and made in the context of obtaining appropriate treatment for these symptoms.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

On review of the entirety of the evidence, the May 2015 and July 2015 VA medical examiners were in agreement that the Veteran clearly and unmistakably manifested partial paresis of the left VI cranial nerve prior to service.  These opinions are supported by the Veteran's own statements recorded in the STRs regarding a pre-service history of head injury followed by recurrent symptoms of episodic blurred and double vision as well as the findings by military examiners.  

To the extent the Veteran argues otherwise, the Board notes that the Veteran is competent to describe symptoms such as blurred and double vision.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (as a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.)  As discussed above, the most credible testimony from the Veteran regarding his initial head injury and the onset of his blurred and double vision consists of his statements made to military examiners in service.

The Veteran, however, is not competent to state whether the combination of his pre-service head injury followed by symptoms of episodic blurred and double vision did not represent a preexisting disability of partial paresis of the left VI cranial nerve as he is not shown to possess the requisite training and expertise in evaluating a neurologic disorder.  38 C.F.R. § 3.159(a)(1), (2).

Thus, the Board finds that the competent medical opinion establishes that the Veteran's partial paresis of the left VI cranial nerve clearly and unmistakably preexisted his entrance into active service in April 1972.

Therefore, the dispositive issue on appeal concerns whether clear and unmistakable evidence establishes that the Veteran's partial paresis of the left VI cranial nerve was not aggravated during active service.  The STRs themselves reflect that, by the time of the October 1972 neurology consultation, the Veteran's visual symptoms had mostly resolved.  These symptoms were not specifically mentioned as active symptoms in the July 1973 Medical Board Report.  Post-service, the Veteran's medical records and his own statements do not reflect continuing symptomatology of episodic blurred vision and/or diplopia.  In this context, the May 2015 and July 2015 VA examiners have opined that the evidence clearly and unmistakably demonstrates that the Veteran's partial paresis of the left VI cranial nerve was not aggravated during active military service.  The May 2015 VA examiner described the Veteran's partial paresis of the left VI cranial nerve as having resolved.

As discussed above, post-service, the Board finds no testimony from the Veteran alleging recurrent episodes of blurred and double vision after service.  To the extent his testimony can be construed as such, the Board places greater probative weight on the opinion of the May 2015 VA examiner who had the opportunity to physically examine the Veteran as well as the July 2015 VA examiner who had benefit review of the entire claims file to arrive at their conclusions.  The Board finds that the opinions of these examiners greatly outweigh the Veteran's own lay beliefs, as these examiners have greater training and expertise than the Veteran in evaluating the medical etiology of a neurologic disability.

In sum, the Board finds that, although a pre-existing history of partial paresis of the left VI cranial nerve was not noted at service entry, it is established by clear and unmistakable evidence that the Veteran entered active duty with a pre-existing disability of partial paresis of the left VI cranial nerve.  The Board further finds that it is established by clear and unmistakable evidence that the Veteran's pre-existing disability of partial paresis of the left VI cranial nerve was not aggravated by or a result of active duty.  The claim, therefore, must be denied.


ORDER

Service connection for posttraumatic vascular headaches is granted.

Service connection for partial paresis of the left VI cranial nerve is denied.


REMAND

Unfortunately, the Board finds that further AOJ action regarding the claims remaining on appeal is required, even though such will, regrettably, further delay an appellate decision on these matters.

As addressed above, the Board has awarded service connection for posttraumatic vascular headaches.  The record reflects that the Veteran has a long-standing history of alcohol use which has resulted in cognitive and neurologic impairment.  The May 2015 and July 2015 VA examiners have opined that the Veteran's alcohol use has resulted in current diagnoses of late effect of TBI, alcoholic polyneuropathy and anterior vermis syndrome with ataxia.  A June 2011 VA examiner attributed the Veteran's cervical spine disability, in part, due to alcohol-related injuries.

The Veteran does not dispute his long-term alcohol use, but alleges that his chronic headache disorder (which has been service-connected above) contributes to his alcohol use.  See, e.g., Veteran's written statement received March 2012.  However, the record contains multiple unreliable statements from the Veteran regarding the onset and severity of his alcohol and drug abuse.  For example, as reported above, the Veteran has told VA clinicians on several occasions that his alcohol abuse started prior to service.  See, e.g., VA hospitalization records dated March 1991; VA clinic records dated May 2005 and May 2009.  In fact, the Veteran described his two months in boot camp as a period of sobriety.  See VA clinic record dated May 2009.

The Veteran has also provided inconsistent reasons for his alcohol abuse.  For example, he reported drinking "when he sees something that reminds him of one of his wives."  See VA hospitalization records dated February 1991.  He also reported resuming drinking after a period of sobriety "for no reason."  See VA clinic record dated May 2009.  The Veteran has described his drinking behavior as being responsible for the loss of his teeth due to fighting in bars.  See VA hospitalization record dated March 1991.  He has also conceded a lack of candor by admitting to his treating VA physician that "I lied all my life."  See VA clinic record dated May 2004.

The Veteran's father reported the onset of marijuana and heroin abuse in service.  See VA hospitalization record dated December 1974.  His mother has asserted that the Veteran has underreported the extent of his alcohol use by a factor of 2 or 3.  See VA clinic record dated April 1997.

In this context, the record includes an opinion from an August 2004 VA examiner who opined that the Veteran's alcohol dependence is secondary to, or as a means to self-medicate, his primary diagnosis of pain and depression.  This opinion was based entirely on the Veteran's report of chronic pain due to injuries to his neck and head since service as the examiner did not have benefit of review of the claims file.  

On the other hand, the record includes opinion from the July 2015 VA examiner who, upon review of the claims file, noted that the Veteran's STRs contained no evidence that the Veteran was unfit for duty related to alcohol or marijuana use.  The examiner also noted the Veteran's post service history of treatment for alcohol use and withdrawal.  The VA examiner concluded that the Veteran's diagnoses of late effect of TBI, alcoholic polyneuropathy and anterior vermis syndrome with ataxia developed after service as a consequence of his alcoholism which were not associated with military service.

However, the July 2015 VA examiner did not specifically consider whether the Veteran's alcohol use was proximately due to his posttraumatic vascular headaches.  

Under 38 U.S.C.A. § 1110, "no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."  However, if an alcohol or drug addiction was acquired as a result of a service-connected disability, then secondary service-connection may be available.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d); see also Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol and drug abuse disabilities but does not preclude compensation for an alcohol or drug abuse disability that is secondary to a service-connected disability). 

In light of the award of service connection for posttraumatic vascular headaches, and the opinion of the May 2004 VA examiner, the Board finds that VA opinion is necessary with respect to whether the Veteran's alcohol dependence is attributable to the now service-connected posttraumatic vascular headaches.  Thus, the Board finds that a remand to obtain such a medical opinion-based on review of the entire claims file, and supported by complete, clearly-stated rationale-is needed to determine whether the service-connected posttraumatic vascular headache disability has caused or aggravated beyond the normal progress of the disorder the Veteran's alcohol abuse.

In rendering the requested opinion, the physician must explicitly address the May 2004 opinion regarding whether the Veteran's alcohol dependence is secondary to, or as a means to self-medicate, his primary diagnosis of "pain and depression" in light of the fact that the Veteran is only service-connected for posttraumatic vascular headaches.  

Prior to obtaining further medical opinion in connection with the remaining claims, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide evidence or information in support of his claims that is not currently associated with the claims file.

As for VA records, the claims file currently includes treatment records from the VAMC in Fayetteville, Arkansas dated through February 2015; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ must obtain all outstanding, pertinent evaluation and/or treatment records from the Fayetteville VAMC since February 2015 following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

Further, the AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the claims for service connection.  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Fayetteville VAMC (and any associated facility(ies) all outstanding, pertinent records of treatment of the Veteran dated since February 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 
 
4.  After the above development is completed and all obtainable records have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate professional, concerning the nature and etiology of his alcohol dependence.

The contents of the Veteran's electronic file, to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

Based on consideration of all pertinent evidence, the physician should render an opinion, consistent with sound medical judgment, which addresses the following:

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's alcohol dependence is a primary disorder or a secondary disorder caused and/or aggravated beyond the normal progress of the disorder by his service-connected posttraumatic vascular headaches?

In responding to the above, the physician must consider and discuss all pertinent medical evidence, to include the May 2004 VA mental disorders examination report, the July 2015 VA examination report, the Veteran's allegation that his chronic headache disorder contributes to his alcohol use (see Veteran's written statement received March 2012), the Veteran's description that his alcohol abuse started prior to service (see, e.g., VA hospitalization records dated March 1991; VA clinic records dated May 2005 and May 2009), the Veteran's description of his two months of boot camp in service being a period of sobriety (see VA clinic record dated May 2009), his report of drinking "when he sees something that reminds him of one of his wives" (see VA hospitalization records dated February 1991), his report of resuming drinking after a period of sobriety "for no reason" (see VA clinic record dated May 2009), his report of his drinking behavior as being responsible for the loss of his teeth due to fighting in bars (see VA hospitalization record dated March 1991), his lack of candor by admitting to his treating VA physician that "I lied all my life" (see VA clinic record dated May 2004), the report of the Veteran's father regarding the onset of marijuana and heroin abuse in service (see VA hospitalization record dated December 1974), and the report of the Veteran's mother that the Veteran has underreported the extent of his alcohol use by a factor of 2 or 3 (see VA clinic record dated April 1997).

Complete, clearly-stated rationale for the conclusions reached must be provided

All examination findings, along with complete, clearly-stated rationale for any conclusions reached, must be provided.
 
5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.
 
7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


